Title: From George Washington to David Henley, 5 September 1785
From: Washington, George
To: Henley, David



Sir,
Mount Vernon 5th Septr 1785.

I am sorry the enclosed account should be brought against me in my private character: It is a fact which I thought had been well known to all the public Departments, & to those employed by the public, that expences of the nature of Otis & Henley’s Accots (which is for clothing for the servants I was obliged to employ in my public character) were paid from the public funds.
If I mistake not Otis & Henley were Agents for the purpose of supplying clothing (or materials for it) for the Army: to them in this character I apply’d; & never, until the enclosed account was presented, had I any other idea of the matter, than that the amount had been settled for by them in their public accounts. As this is not the case, had it been presented to me whilst I had authority to do so, I should have ordered the paymaster to have discharged it, but as the matter now stands, I can do no more than certify that the Goods were receiv’d on public Account for

my use; for I really cannot pay for them out of my private purse. It is to be regretted that the matter has lain over so long. I am Sir &c.

G: Washington

